In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Suffolk County (Hudson, J.), entered December 5, 2001, which, after a hearing, granted the petition for an order of protection.
Ordered that the order is affirmed, without costs or disbursements.
There is no basis to disturb the Family Court’s resolution of disputed issues of fact and credibility made after a hearing on the question of whether the husband committed a family offense (see Matter of Campbell v Desir, 251 AD2d 402; Matter of Cutrone v Cutrone, 225 AD2d 767).
The appellant’s remaining contentions either are not properly before this Court or without merit. Feuerstein, J.P., McGinity, Luciano and Schmidt, JJ., concur.